QUINN, Associate Judge
(dissenting).
In my opinion the motion to set aside the forfeiture should have been granted. The record shows that after appellant was arrested for committing an indecent act, he was informed he could post and forfeit $25 collateral. This he refused to do but instead obtained the services of both a bondsman and a lawyer. The next day the original charge was “no-papered” and a new information filed charging him with disorderly conduct, for which it is claimed he knowingly forfeited $50. There was testimony that he denied the charge and refused to enter a plea of guilty, and that he thought he would appear before a judge. I think the practice of arresting and charging a person with an indecent act and then permitting him to forfeit for another unrelated offense is, to put it mildly, questionable. On the record before us I do not think anyone would argue that appellant could be convicted of disorderly conduct.
It is true that the trial court must have discretion in motions of this type, but it is equally true that where a defendant asserts *761his innocence and seeks to set aside a forfeiture or a plea in order to proceed to trial, the practice in both state and federal courts has been for the trier to exercise his discretionary power liberally in order that a person may have a trial on the merits. The record indicates there is but one witness, a member of the morals squad, to testify for the government and that the government does not contend that it would be prejudiced by giving appellant a trial. Very little effort would be required for anyone to uncover the homosexual overtones sleeping beneath this forfeiture for disorderly conduct. From a reading of the transcript I think the forfeiture was made through fear, and it seems to me only fair and just that appellant should have his day in court.